Citation Nr: 0118440	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-02 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected post-traumatic stress disorder, currently 
evaluated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from June 1987 to June 1992.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota, in March 1998 that granted service connection for 
post-traumatic stress disorder (PTSD) and assigned an initial 
rating of 30 percent.  The veteran initiated an appeal of 
that decision with a notice of disagreement received in 
September 1998.  A statement of the case was issued in 
October 1998, and a substantive appeal was received in 
February 1999.  Subsequent decisions by the RO increased the 
rating to 50 percent disabling, effective from July 12, 1993, 
the effective date for the grant of service connection for 
the disability.  The RO also assigned three different periods 
of temporary total disability ratings for hospitalization 
under the provisions of 38 C.F.R. § 4.29.  Although the 
veteran had requested a personal hearing before the Board, he 
later withdrew that request.  


FINDING OF FACT

The veteran's PTSD renders him demonstrably unable to obtain 
and retain employment.  


CONCLUSION OF LAW

The criteria for entitlement to a 100 percent rating for 
service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including Code 9411 (1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
several VA examination reports, as well as VA outpatient 
records, the reports of several VA hospitalizations, private 
medical records, statements by VA physicians, lay statements, 
and sworn testimony adduced at a personal hearing.  
Significantly, no additional pertinent evidence has been 
identified by the veteran.  The Board therefore finds that 
the record as it stands is adequate to allow for equitable 
review of the veteran's appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to a greater rating for 
PTSD.  The discussions in the various rating decisions, 
statement of the case, supplemental statements of the case, 
and other communications have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board, 
therefore, finds that the notice requirements of the new law 
have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review, despite the fact that implementing 
regulations have not yet been promulgated.  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's PTSD.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) noted the distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  The Board will evaluate the level of 
impairment due to the disability throughout the entire 
period, considering the possibility of staged ratings, as 
provided by the Court in Fenderson.  

Under the general rating formula for psychoneurotic disorders 
as in effect prior to November 1996, a 50 percent disability 
evaluation is warranted where the ability to establish or 
maintain effective and wholesome relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  When the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and there are psychoneurotic symptoms of such 
severity and persistence that there is severe impairment in 
the ability to obtain and retain employment, a 70 percent 
evaluation is appropriate.  A 100 percent evaluation requires 
either that (1) the attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community, or (2) that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior, or 
(3) that the veteran be demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, Code 9411 (prior to 
November 1996).  

In November 1996, the general rating formula for mental 
disorders was revised.  The following criteria were adopted:  
For total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 
100 percent rating is appropriate.  When there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating. 38 C.F.R. § 4.130 (2000).  

Where the rating criteria were revised during the pendency of 
a veteran's appeal, the claim must be evaluated under the 
provisions of both sets of criteria, applying the criteria 
that are more favorable to the veteran.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  However, in a precedent opinion, 
VA's General Counsel held that although all of the evidence 
must be considered under both sets of criteria, a higher 
rating assigned on the basis of the revised criteria cannot 
be effective prior to the effective date of the revised 
criteria.  VAOPGCPREC 3-2000

Turning to the evidence of record, the veteran's service 
medical records are negative for complaints, treatment, or a 
diagnosis a psychiatric disorder.  Post-service VA records 
show that the veteran was hospitalized in November and 
December 1992 for treatment of continuous alcohol dependence 
syndrome.  The summary of that hospitalization does not 
mention any other psychiatric complaints or pertinent 
abnormal clinical findings.  

A VA outpatient report dated in December 1992 states that the 
veteran complained of having a "short fuse," tossing and 
turning at night, and experiencing "highs and lows."  He 
also gave some evidence of an exaggerated startle response.  
The examiner indicated, however, that an identifiable and 
markedly distressing event, necessary for a diagnosis of 
PTSD, was missing.  It was noted that there was some evidence 
of an affective disorder or generalized anxiety disorder.  In 
January 1993, an examiner stated that the veteran had 
experienced a recent increase in feelings of sadness, 
nightmares, agitation, and rumination about his mental state.  
He had reportedly done well following his initial visit, but 
experienced a set-back following his mother's death in early 
January 1993.  He also reported that he had been sleeping a 
great deal and had lost interest in school.  

On VA general medical examination in January 1993 the 
examiner indicated that there was no evidence of psychiatric 
pathology.  

Outpatient records dated in November 1993 indicate that the 
veteran was very anxious.  He was unemployed at that time 
because his driver's license had been suspended due to 
several arrests for driving under the influence (DUI).  It 
was noted that he was unable to work because of his driver's 
license suspension.  

A private psychiatrist in February 1994 listed diagnoses of 
depression and impulsive control disorder, in addition to the 
veteran's alcohol dependence, indicating that gambling was a 
problem for him.  Anti-depressive medication was prescribed.  
The records reflect that his mood improved on medication and 
he was less irritated, although he still had trouble 
sleeping.  In May 1994, a counselor reported that the veteran 
had completed a full semester of college, with good grades.  
She added that he seemed to be very bright, but that he had a 
"hard time staying on track."  He was also working at that 
time.  Bipolar disorder was diagnosed in September 1994 and 
he was started on Lithium.  A note dated in December 1994 
indicates that the veteran had been started on additional 
medication.  He complained of being drowsy and still felt 
"down," nervous, and shaky and had a "panic feeling" at 
times.  

The veteran was hospitalized by VA for more than a month in 
January 1995 for evaluation and treatment of racing moods, 
decreased sleep, and suicidal thoughts.  He also described 
continuing alcohol abuse.  On initial examination, he 
appeared depressed, with moderate anxiety, although no other 
abnormal psychiatric clinical findings were noted.  The 
hospital summary states that, in addition to positive 
symptoms of PTSD as hypervigilance, startle response, and 
flashbacks, the veteran also endorsed symptoms of depression 
and anxiety, as well as schizophrenia.  He reported having 
auditory and visual hallucinations.  In addition, it was felt 
at one point that he may be exhibiting early signs of thought 
disorder.  It was noted that the veteran could be very 
ambivalent and was very poorly organized and at times was 
almost hypomanic.  The examiner indicated that the veteran's 
clinical picture was quite confusing.  On admission, his 
Global Assessment of Functioning (GAF) score was felt to be 
30-40.  After adjusting his medication regimen, however, it 
was felt that he was ready for discharge.  The examiner noted 
that he believed that the veteran was employable.  He 
assigned a GAF score of 60-70 at the time of discharge.  

A VA psychiatric compensation examination was conducted in 
February 1995, during the last week of the above psychiatric 
hospitalization.  The examiner stated that the veteran was 
then severely disabled by his psychiatric symptoms and that 
he was then unable to be employed in any gainful work 
whatsoever due to his psychiatric conditions.   The veteran's 
current psychiatric symptoms included auditory hallucinations 
of multiple voices (which he had had since November 1994), 
nightmares, severe flashbacks, efforts to avoid feelings 
associated with the trauma of war and to avoid activities and 
situations that would arouse recollections of a traumatic in-
service event.  He also had markedly diminished interest in 
significant activities and decreased affectivity toward his 
two young children.  He reported a feeling of detachment and 
estrangement, as well as paranoia, toward others.  The 
examiner indicated that, although the veteran was 
hospitalized, with carefully maintained medications, he still 
had suicidal thoughts and breakthrough visual and auditory 
hallucinations and nightmares occurring approximately 3 times 
per week.  His insomnia was somewhat controlled.  The 
examiner commented that the veteran had not been able to have 
gainful employment since October 1993.  He indicated that the 
veteran's highest level of adaptive functioning during the 
previous year correlated to a GAF score of 45, but that his 
current score was 40.  

The veteran was again hospitalized in late February 1995 for 
approximately a month for treatment of severe alcohol 
dependence.  It was noted that, at the time of discharge, his 
mood was stable and there was no evidence of suicidal 
ideation, psychotic symptoms, or signs of vegetative 
depression.  He was again felt to be employable and a GAF 
score of 55 was assigned.  

The summary of a VA hospitalization that began in late March 
1995 indicates that the veteran was admitted for alcohol 
rehabilitation.  During the hospitalization, his psychotropic 
medication regimen was adjusted, but no significant overall 
change in his psychiatric disability (excluding alcohol 
dependence) was noted.  At discharge, his mood and emotional 
condition were stable and his self-esteem was improved.  The 
veteran's discharge GAF score was 55.  

Psychological testing was conducted by a VA psychologist in 
April 1995.  The psychologist assigned Axis I diagnoses of 
PTSD, alcohol dependence, and rule out bipolar type 
schizoaffective disorder.  Noting the same sorts of symptoms 
that had previously been reported, the examiner concluded 
that the veteran manifested intense emotional modulation 
problems and was vulnerable to psychological decompensation.  
He stated that the duration, intensity, and frequency of the 
veteran's internal and external stressors far outweighed his 
capacity to cope in a productive manner.  That examiner also 
noted that the veteran had been unable to maintain employment 
or succeed in school since his separation from service.  His 
adaptive style was to withdraw, isolate, and intellectualize 
his problems as being external in nature.  He stated that the 
veteran lacked the insight and ability to cope with his 
internal demands and to act quickly to ignore and deny 
affective issues.  

An outpatient note dated in May 1995 states that the 
veteran's mood had improved, but he was slightly depressed 
and his affect was blunted and rigid.  He claimed to be 
feeling better and not to be having racing thoughts.  He 
reportedly had not been using alcohol and felt good about 
that.  The examiner (a psychologist) indicated that he shared 
the veteran's confusion about having been denied service 
connection for PTSD, since he "clearly underwent a dramatic 
change while in the Persian Gulf and he is unable to support 
himself or to assume much responsibility at this time."  A 
December 1995 clinic note indicates that the veteran had not 
been taking his medications for a while and had been 
drinking.  He complained of being really paranoid and 
frightened and stated that he had recently been seeing and 
hearing things.  

The records show that the veteran was again hospitalized in 
March and October 1996 for treatment of his alcohol 
dependence.  The examiner in March 1996 indicated that the 
veteran showed no significant mood disturbances during the 
hospitalization.  Prior to discharge, however, the examiners 
were concerned enough about possible suicidal ideation to 
hold him for a brief period to evaluate that aspect.  
Nevertheless, a GAF score of 55 was assigned at discharge.  
On psychiatric evaluation during the October 1996 admission, 
the examiner noted that the veteran was cooperative, his 
speech was relevant and coherent, and there was no evidence 
of significant anxiety, depression, suicidal ideation, 
delusions, or hallucinations.  He was alert and oriented and 
his judgment and insight were noted to be fair.  

On VA psychiatric evaluation in June 1996, the examiner 
reported that the examination and the results of 
psychological testing indicated that the veteran did not meet 
the full criteria for a diagnosis of PTSD.  The examiner did 
list diagnoses of alcoholism and bipolar disorder, however.  

At the time of a VA clinic visit in November 1996, the 
examiner stated that the veteran was somewhat tense and 
nervous, but less so than previously.  There was no evidence 
of significant depression or overt psychosis.  The veteran 
was alert and oriented; insight and judgment appeared to be 
fair.  

The record indicates that in April 1997 an Administrative Law 
Judge (ALJ) of the Social Security Administration (SSA) found 
the veteran to be entitled to a period of disability 
beginning in March 1994, based on medical evidence that is 
contained in the VA claims file that showed severe impairment 
due to substance addiction disorder, affective disorder, 
anxiety disorder, and schizoid affective disorder.  the ALJ 
specifically found, however, that the veteran's 
alcoholism/drug addiction was not a contributing factor 
material to the finding of disability.  He also found that 
the veteran had not performed any substantial gainful 
activity at any time relevant to his decision.  

A VA psychiatric compensation examination was conducted in 
December 1997.  The examiner described the veteran's symptoms 
as suicidal ideation, auditory hallucinations, flashbacks, 
nightmares, feelings of a foreshortened future, and paranoid 
feelings that his family will be killed or injured by some 
stranger; the examiner characterized the paranoid feelings as 
severe and troubling to the veteran.  It was noted that the 
veteran had assaulted his employer in 1993, but that the 
homicidal behavior was no longer present.  The examiner 
reported that the veteran had a good ability to maintain his 
personal hygiene and other basic activities of daily 
functioning.  He was able to abstract similarities quite well 
and was completely oriented.  There was no clear evidence of 
panic attacks and no specific phobias, but the veteran did 
have mild depression and marked anxiety.  His impulse control 
was markedly impaired.  His flashbacks reportedly occurred 
three times per day.  The examiner indicated that the 
veteran's current level of adaptive functioning was described 
by a Global Assessment of Functioning (GAF) score, excluding 
impairment due to causes other than his PTSD, of 
approximately 55, as it had been over the previous year.  The 
examiner stated that, when also considering the veteran's 
non-service-connected severe, chronic, recurrent alcoholism 
and his personality disorder, his GAF score was 40 and that 
he was unemployable.  The Board notes that a GAF score of 51-
60 corresponds to moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers or co-workers).  Diagnostic and 
Statistical Manual of Mental Disorders (3rd ed. & 4th ed.).  

The veteran was hospitalized at a VA facility in December 
1997 and January 1998 for treatment of depression and 
anxiety.  On hospital admission, he reported having increased 
depression when it was cold, low energy, low motivation, 
feeling hopeless, feeling helpless at times, and crying 2-3 
times per month.  In addition to his depression, he reported 
having 4-5 manic episodes per year, flashbacks 2-3 times per 
week, and daily intrusive thoughts; he startled easily and 
isolated himself.  The examiner indicated that the veteran's 
depression improved during the hospitalization.  A GAF score 
of 49 was assigned at the time he left the hospital.  

A rating decision in April 1998 found that the veteran lacked 
the mental capacity to control or manage his own affairs, 
including disbursements of funds without limitation, due to 
his service-connected psychiatric disability.  The veteran 
agreed with the finding of incompetence and a conservator was 
appointed.  

In November 1998, the veteran testified at a personal hearing 
before a hearing officer.  He described his various symptoms 
due to PTSD, essentially as set forth in the hospital and 
outpatient treatment reports that are of record.  He 
reiterated that he had been unable to work since 1983 because 
of the disability.  

From September 1999 to November 1999, the veteran 
participated in an inpatient program for PTSD patients at a 
VA facility.  

In February 2000, a VA psychologist and a VA psychiatrist 
wrote jointly regarding the veteran's PTSD.  They indicated 
that it was their opinion that the 50 percent rating assigned 
for the disability did not reflect the severity and 
chronicity of his PTSD disability.  They stated that when he 
first presented to their PTSD program in late 1992 he was 
depressed, anxious, and experiencing the full array of 
symptoms commonly associated with PTSD.  It was noted that, 
since that time, he had received outpatient treatment and had 
attended two separate specialized inpatient PTSD programs, 
along with several psychiatric hospitalizations.  The 
examiners reported that, despite his and their best efforts, 
the veteran continued to struggle with severe PTSD symptoms 
that had been largely incapacitating.  After describing the 
manifestations of his PTSD in detail, they concluded that he 
was unable to hold down a job, given his ongoing and chronic 
difficulties.  

A VA psychiatric compensation examination was conducted in 
March 2000.  After setting forth the manifestations of the 
veteran's PTSD in detail, essentially as previous described, 
the examiner commented that he reported intrusiveness of 
symptoms that were sufficient to interfere with daily life 
activities to a significant degree.  He noted that the 
veteran's symptoms were chronic and unattenuated from their 
onset during or immediately following military discharge.  
Although bipolar disorder was also listed as a being present, 
the examiner indicated that the manifestations of that 
disorder were well controlled by medication and did not 
interfere with his activities.  There was some likelihood, 
however, that the veteran's alcohol dependence did influence 
his PTSD symptoms.  The examiner stated that the alcohol use 
was an integral component of his symptom picture and the PTSD 
could not be assessed independent of the influence of 
alcohol.  He concluded, however, that the veteran's GAF score 
was no higher than 50 without the influence of alcohol.  

In August 2000, the veteran submitted statements from his 
sister and girlfriend regarding their observations of him.  

The above-cited items of evidence reveal that the veteran's 
psychiatric symptoms since the early 1990's have waxed and 
waned somewhat during the period.  Nevertheless, his PTSD 
symptoms were significant during the entire period and 
sometimes included suicidal ideation and impaired impulse 
control.  Further, significant depression has been a chronic 
problem for him.  A number of examiners have commented on the 
difficulty he has had in adapting to a work-like environment. 

The Board is cognizant of a treatment record dated in May 
1994 that indicated that the veteran had completed one 
semester of college and was working at the time.  Several 
examiners have clearly indicated that the veteran has not 
been able to sustain gainful employment since his separation 
from service due to his psychiatric disability.  They have 
further stated that his attempts at college have been 
unsuccessful.  Although the available medical records dated 
in late 1992, 1993, and 1994 do not reflect psychiatric 
symptomatology productive of more than moderately severe 
impairment at that time, subsequent examiners, particularly 
psychiatrists and psychologists who had treated the veteran 
over a period of several years have concluded that, 
throughout the period since his separation from service, the 
veteran's psychiatric symptoms due to his PTSD have been 
largely incapacitating and have rendered him unable to hold a 
job.  

The Board finds, therefore, that the reported symptoms due to 
the veteran's PTSD have regularly met the criteria for a 
100 percent rating under the pre-November 1996 criteria.  The 
Board believes that the preponderance of the evidence, 
including numerous statements by treating physicians, 
assigned GAF Scores, and, in particular, the February 2000 
letter from a VA psychologist and psychiatrist, does show 
that he has been essentially unemployable due to his PTSD 
since the effective date assigned by the RO for the grant of 
service connection; that is, since July 12, 1993.  Inasmuch 
as inability to obtain or retain employment is an independent 
criterion for a 100 percent rating under the old rating 
criteria, a 100 percent evaluation is warranted on that 
basis.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Accordingly, affording the veteran the benefit of the doubt, 
as required by 38 U.S.C.A. § 5107(b), the Board concludes 
that a 100 percent schedular rating should be assigned for 
the veteran's PTSD, effective from July 12, 1993, the 
effective date for the grant of service connection for PTSD.  
Fenderson. 


ORDER

Entitlement to a 100 percent schedular rating for the 
veteran's PTSD is warranted, effective from July 12, 1993.  
To this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

